Title: To Alexander Hamilton from Lewis Tousard, 8 March 1800
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Sir
            Philadelphia March 8th 1800
          
          I just receive a letter of Lt Dransy which I here inclose: The business for which he was Sent to Newport is far from being completed; and the usefulness of that officer who has already mounted ten Sea Coast Carriages, and has preparations for twenty more, is sufficiently obvious. who may continue the mounting as that officer can do? If it is necessary that an officer Should be Sent to his Company, and if you preserve the opinion that Newport harbour ought to be rendered respectable, I entreat that you would order an other officer to west point in his place and allow him to return to the place where he is employ’d to advantage, and where none but himself has my instructions for that duty; and none can better execute them—
          With the greatest respect I am Sir Your most obliged hble Servt
          
            Lewis Tousard
          
          Major General Hamilton
        